Case 1:19-cv-24300-MGC Document 21 Entered on FLSD Docket 11/12/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                     CASE NO.: 1:19-CV-24300-MGC

  IBALDO ARENCIBIA,

          Plaintiff,

  vs.

  AGA SERVICE COMPANY d/b/a
  ALLIANZ GLOBAL ASSISTANCE,
  a Foreign For-Profit Corporation;
  AMERICAN AIRLINES, INC.,
  a Foreign For-Profit Corporation; and
  JEFFERSON INSURANCE COMPANY,
  a Foreign For-Profit Corporation,

          Defendants.
                                                      /

                                        NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Humberto H. Ocariz, Esq. of the law firm Shook, Hardy

  & Bacon L.L.P., hereby enters an appearance as counsel of record on behalf of Defendant,

  AMERICAN AIRLINES, INC., and requests that copies of every pleading or other document be

  served on undersigned counsel.


  Dated: November 12, 2019                                     Respectfully submitted,

                                                               s/ Humberto H. Ocariz
                                                                 Humberto H. Ocariz
                                                                 Florida Bar No.: 740860
                                                                 Email: hocariz@shb.com
                                                                 SHOOK, HARDY & BACON L.L.P.
                                                                 Miami Center, Suite 3200
                                                                 201 South Biscayne Boulevard
                                                                 Miami, Florida 33131
                                                                 Telephone: 305.358.5171
                                                                 Facsimile: 305.358.7470

                                         Shook, Hardy & Bacon L.L.P.
            Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4830-1921-8092 v1
